92 Okla. Crim. 175 (1950)
222 P.2d 169
CAVES
v.
HILBERT.
No. A-11445.
Criminal Court of Appeals of Oklahoma.
September 6, 1950.
Sid White, Oklahoma City, for petitioner.
Howard V. Cudd, Asst. Municipal Counselor, Oklahoma City, for respondent.
JONES, P.J.
This is a companion to the case of Hill v. Hilbert, 92 Okla. Crim. 169, 222 P.2d 166. The facts are detailed at length in the opinion of Hill v. Hilbert and will not be further elaborated.
The cases were consolidated for the purpose of hearing and at the conclusion of the hearing an order was made discharging the petitioner Jewel Caves from imprisonment, the same as was done with the petitioner Benton Hill. The reasoning of the court in disposing of the contention of petitioner in Hill v. Hilbert, supra, apply with equal force to the contention raised by Jewel Caves.
The action of the police judge in directing that petitioner be held for tests by the venereal clinic was arbitrary and oppressive under the facts presented to us and she is entitled to her discharge.
It is so ordered.
BRETT and POWELL, JJ., concur.